DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on May 25, 2022. 
Currently claims 1-15 are pending. Claim 1 is independent.  



Continuation
This application is a continuation application of U.S. application no. 16/574,931 filed on 09/18/2019 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1- 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claim 1, the claim recites “the second country” is insufficient antecedent basis for this limitation.
Regarding claim 7, the claim recites “performing a bulk product upload” renders the claim indefinite because it is unclear what and how the bulk product are uploading. The claim does not define and the specification does not explain how the operation is performed. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 11, the claim recites “providing an online product discovery” renders the claim indefinite because it is unclear to the examiner as to what “an online product discovery” mean with respect to the claimed subject matter. There is no definition in the specification. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The other dependent claims are also rejected for the same reasons as each depends on claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-15 are directed to a method for delivering a product with tied to a particular machine for performing the steps, which falls outside of the four statutory categories. However, claims 1-15 will be included in Step 2 Analysis for the purpose of compact prosecution.
With respect to claims 1-15, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claims for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Here, claim 1 recites limitations “receiving the product from manufacture located in a first country, matching the products with a seller in the second country, managing delivery logistics by matching available third-party truckers and third-party warehouses in a second county based on proximity, forecasting demand using one or more neural networks for the manufacture, managing logistics for the manufacturer through a dashboard populated by the forecasted demand from the one or more neural networks.” Claims 2-15 recite the similar limitations of “managing sales process, managing inventory by forecasting one or more demands and moving the product close to the one or more local demand, managing shipping based on forecasted demand, managing production based on forecasted demand, performing a bulk product upload to a seller or retailer, mapping product data to third party product data, mapping product to a retailer SKU, managing digital assets, providing an online product, providing a marketplace exchange, and providing augmented reality to enable a customer to see how the product fits in the customer’s environment”. The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the human mind. For example, the claim encompasses a user can manually matching the products with a seller, managing delivery, forecasting demand, managing sales process, managing inventory managing shipping managing production in his/her mind (including observation, evaluation, judgment, opinion), which is a mental process group. That is, other than reciting “through a dashboard [] by a neural network” for managing logistics, nothing in the claim elements precludes these steps from practically being performed in the mind. Therefore, under the 2019 Guidance, the limitations of claims 1-15 recite concepts that fall within the “mental processes” grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis is proceeding to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claims 1-15 recite the additional elements of “through a dashboard [] by a neural network”. The additional elements are nothing more than displaying on a user interface. None of these elements reflects an improvement to the functioning of the computer system itself, or in any particular technical field or technology, none of the limitations effects a transformation or reduction of a particular article to a different state or thing, or provides some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the claims do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis is proceeding to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claim recites the additional elements of “through a dashboard [] by a neural network” for managing logistics for the manufacture. Without any recitation of a computer for performing the steps, given its broadest reasonable interpretation, a computer is not required, and the steps are performed by a human user.  Even if a computer was recited for performing the steps, the computer is nothing more than a generic computer for performing the generic computer functions, at best, the computer may simply perform generic computer functions including receiving, manipulating and transmitting data over a network, at best, the device may perform the steps of receiving, storing and transmitting data over a network. However, these generic computer functions have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, (US 2016/0260133), and in view of Dione, (US 2018/0276695).

Regarding claim 1, Chen discloses a method for delivering a product (see Abstract: delivery products from manufacturers to customers; ¶ 3, and ¶ 54), comprising: 
receiving the product from a manufacturer located in a first country (Chen: see Fig. 2; ¶ 4: receiving products from China manufacturers; ¶ 37, ¶ 40, ¶ 51, ¶ 75 and claim 6);
matching the products with a seller in the second country (see ¶ 4: U.S. buyer buying products from China manufacturers;  ¶ 33-34, claim 1);  
managing delivery logistics by matching available third-party truckers and third- party warehouses in a second country based on proximity (see Abstract; ¶ 37, ¶ 46, ¶ 54-57: delivery products from the factory to the warehouse, and ship to the customer; and claim 6).

Chen discloses a module tracks the delivery of products and predicts an expected demand for the products based on current and forecasted orders, and issues notification of the current inventory level (see ¶ 69).  
Chen does not explicitly disclose the following limitations, however, Dione in an analogous art of logistic demand forecasting discloses 
forecasting demand using one or more neural networks for the manufacturer, the logistics organization, and the warehouses (see Fig. 5, # 508; ¶ 3-5, and ¶ 51-52); and 
managing logistics for the manufacturer through a dashboard populated by the forecasted demand from the one or more neural networks (see Abstract; ¶ 4-5, ¶ 22, ¶ 52, ¶ 64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include the teaching of Dione in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding claim 2, Chen does not explicitly disclose the following limitations, however, Dione discloses the method of claim 1, wherein the neural network comprises one of: supervised learning network, unsupervised learning network, or reinforcement learning network (see ¶ 5, ¶ 51).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include the teaching of Dione in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, claim 2 merely describing the type of neural network is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 3, Chen discloses the method of claim 1, comprising managing sales process using the one or more neural network (see ¶ 14-15, ¶ 45, ¶ 46).  

Regarding claim 4, Chen discloses the method of claim 1, comprising managing inventory by forecasting one or more local demands and moving the product close to the one or more local demands (see ¶ 65 and ¶ 69-71). 
  
Regarding claim 5, Chen discloses the method of claim 1, comprising managing shipping based on forecasted demand (see ¶ 14, ¶ 47-48, ¶ 56).  

Regarding claim 6, Chen discloses the method of claim 1, comprising managing production based on forecasted demand (see ¶ 59 and ¶ 69).  

Regarding claim 7, Chen discloses the method of claim 1, comprising performing a bulk product upload to a seller or retailer (see ¶ 37-38, ¶ 41 and ¶ 70).  

Regarding claim 8, Chen does not explicitly disclose the following limitations, however, Dione discloses the method of claim 1, comprising mapping product data to third party product data (see ¶ 28-30 and ¶ 52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include the teaching of Dione in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9, Chen does not explicitly disclose the following limitations, however, Dione discloses the method of claim 1, comprising mapping product to a retailer SKU (see ¶ 20, ¶ 39-30 and ¶ 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include the teaching of Dione in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 10, Chen does not explicitly disclose the following limitations, however, Dione discloses the method of claim 1, comprising managing digital assets (see ¶ 26, ¶ 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include the teaching of Dione in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 11, Chen discloses the method of claim 1, comprising providing an online product discovery for retailers (see ¶ 8, ¶ 34, ¶ 45, ¶ 49).  

Regarding claim 12, Chen discloses the method of claim 1, comprising providing a marketplace exchange matching manufacturers to retailers (see ¶ 8, ¶ 34).  

Regarding claim 14, Chen discloses the method of claim 1, wherein the second country comprises one of: European Union, United States, Japan, Korea, China (see ¶ 6, (28, ¶ 54, ¶ 57).  
In addition, claim 14 merely specifying a particular country for the second country is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 15, Chen does not explicitly disclose the following limitations, however, Dione discloses the method of claim 1, comprising providing augmented reality to enable a customer to see how the product fits in the customer's environment (see ¶ 16, ¶ 58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include the teaching of Dione in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As a courtesy note to the Applicant(s), limitation “to enable a customer to see how the product fits in the customer’s environment” is directed to intended use language and is not given patentable weight. If Applicant(s) desire to give the functional phrase(s) a greater patentable weight, the Examiner respectfully recommends Applicant(s) to positively recite the function in the claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and in view of Dione as applied to claims 1-12 and 14-15 above, and further in view of Goss et al., (US 2017/0316362, hereinafter: Goss).

Regarding claim 13, Chen and Dione do not explicitly disclose the following limitations; however, Goss in an analogous for target entities recommendation discloses the method of claim 1, wherein the first country comprises an ASEAN country or an African country (see ¶ 18 and ¶ 32-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen and in view of Dione to include the teaching of Goss in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more variety of manufacture locations, enabling a better selection. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
In addition, claim 13 merely specifying a particular region for the first country is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2006/0085246) disclose a method for adjusting forecast demand based on historical, analogous and similar product distribution and sales data as well as entity and target sales and distribution models.
Taylor, SR. et al., (US 2004/0186795) discloses a product distribution management for collecting product information, analyzing transactions, and scheduling forecast product distribution.
Andrade (US 2014/0006101) discloses a platform for product management, rationalization control and logistics process for product and content purchase.
LaVoie et al., (US 2005/0267791) discloses a method for product tracking and management of merchandise and substantially optimizing logistics for loading vehicles and transporting goods. 
“Demand Forecasting for Server Manufacturing Using Neural Networks”, by Chanchai Saha, IBM, Proceedings of the 2014 Industrial and Systems Engineering Research Conference. November 13, 2015. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624